
	
		I
		112th CONGRESS
		1st Session
		H. R. 3163
		IN THE HOUSE OF REPRESENTATIVES
		
			October 12, 2011
			Ms. Brown of Florida
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the Help America Vote Act of 2002 to require any
		  State offering an early voting period in elections for Federal office to make
		  the period available for the entire 14-day period that precedes the date of the
		  election, to prohibit States from imposing identification requirements on
		  individuals who wish to vote or register to vote who are not otherwise required
		  to provide identification under such Act, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Easy Voting Act of 2011.
		2.Establishing minimum
			 early voting period for jurisdictions conducting early voting
			(a)Minimum
			 periodSubtitle A of title III of the Help America Vote Act of
			 2002 (42 U.S.C. 15481 et seq.) is amended by inserting after section 303 the
			 following new section:
				
					303A.Requirements
				for States permitting early voting
						(a)Minimum early
				voting periodIf a State permits individuals to cast ballots in
				an election for Federal office during a period that occurs prior to the date of
				the election in the same manner in which ballots are cast on the date of the
				election, the State shall ensure that such period includes the entire 14-day
				period (including Saturdays and Sundays) which ends on the date of the
				election.
						(b)Effective
				DateEach State shall be required to comply with the requirements
				of this section beginning January 1,
				2012.
						.
			(b)Conforming
			 Amendment Relating to EnforcementSection 401 of such Act (42
			 U.S.C. 15511) is amended by striking sections 301, 302, and 303
			 and inserting subtitle A of title III .
			(c)Clerical
			 AmendmentThe table of contents of such Act is amended by
			 inserting after the item relating to section 303 the following new item:
				
					
						Sec. 303A. Requirements for States
				permitting early
				voting
					
					.
			3.Prohibiting
			 states from requiring State-issued identification as condition for voting or
			 registering to vote
			(a)ProhibitionSubtitle A of title III of the Help America
			 Vote Act of 2002 (42 U.S.C. 15481 et seq.), as amended by section 2(a), is
			 amended by inserting after section 303A the following new section:
				
					303B.Prohibiting
				states from requiring State-issued identification as condition for voting or
				registering to vote
						(a)ProhibitionAn election official may not require an
				individual to provide a State-issued identification (including an
				identification issued by a unit of local government in the State) as a
				condition of receiving or casting a ballot in any election for Federal office
				or of registering to vote in any election for Federal office.
						(b)No effect on
				requirements for certain voters who register by mailNothing in
				this section shall be construed to affect any requirement under section 303(b)
				that certain individuals who register to vote by mail present a form of
				identification as a condition of casting a ballot in an election.
						(c)Effective
				dateEach State shall be required to comply with the requirements
				of this section beginning January 1,
				2012.
						.
			(b)Clerical
			 amendmentThe table of contents of such Act, as amended by
			 section 2(c), is amended by inserting after the item relating to section 303A
			 the following new item:
				
					
						Sec. 303B. Prohibiting States from
				requiring State-issued identification as condition for voting or registering to
				vote
					
					.
			4.Requiring states
			 to make same-day voter registration and change of address service
			 available
			(a)Requirement
				(1)In
			 generalSubtitle A of title
			 III of the Help America Vote Act of 2002 (42 U.S.C. 15481 et seq.), as amended
			 by section 3(a), is amended by inserting after section 303B the following new
			 section:
					
						303C.Election day
				registration and change of address service
							(a)In
				general
								(1)RegistrationNotwithstanding
				section 8(a)(1)(D) of the National Voter Registration Act of 1993 (42 U.S.C.
				1973gg–6), each State shall permit any individual on the day of an election for
				Federal office—
									(A)to register to
				vote in such election at the polling place using a form that meets the
				requirements of section 9(b) of the National Voter Registration Act of 1993;
				and
									(B)if, on the basis
				of registering to vote under subparagraph (A), the individual is qualified to
				vote in such election, to cast a vote in such election.
									(2)Change of
				address service for registered votersIf an individual who is a
				registered voter in a State moves to a new address in the State but does not
				provide the appropriate State election official with information on the new
				address prior to appearing at a polling place to cast a vote in an election for
				Federal office, the State shall permit the individual—
									(A)to provide such
				information at the polling place using a change of address form developed by
				the State; and
									(B)notwithstanding
				section 302(a), to cast a regular ballot instead of a provisional ballot for
				the election.
									(3)ExceptionThe
				requirements under paragraphs (1) and (2) shall not apply to a State in which,
				under a State law in effect continuously on and after the date of the enactment
				of this Act, there is no voter registration requirement for individuals in the
				State with respect to elections for Federal office.
								(b)Transmittal of
				forms to State election officialsThe appropriate election official at the
				polling place shall transmit a voter registration form provided by an
				individual at the polling place under subsection (a)(1) or a change of address
				form provided by an individual at the polling place under subsection (a)(2) to
				the appropriate State election official at the time the official transmits the
				ballots cast in the election.
							(c)Effective
				dateEach State shall be required to comply with the requirements
				of this section beginning January 1,
				2012.
							.
				(2)Clerical
			 amendmentThe table of contents of such Act, as amended by
			 section 3(b), is amended by inserting after the item relating to section 303B
			 the following new item:
					
						
							Sec. 303C. Election Day registration and
				change of address
				service
						
						.
				(b)Application to
			 early voting sitesSection 303A of such Act, as added by section
			 2(a), is amended—
				(1)by redesignating
			 subsection (b) as subsection (c); and
				(2)by inserting after
			 subsection (a) the following new subsection:
					
						(b)Application of
				Election Day Registration and Change of Address Service to Early
				VotingAt each polling place
				in a State which allows voting prior to the day of a Federal election (as
				described in subsection (a)), the State shall permit individuals to register to
				vote in the same manner as the State is required to permit individuals to
				register to vote and vote on the day of the election under section 303C(a)(1),
				and shall provide change of address service in the same manner as the State is
				required to provide such service under section
				303C(a)(2).
						.
				
